Citation Nr: 1521156	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  14-20 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether new and material evidence has been presented to reopen the previously denied issue of whether the character of the appellant's discharge is a bar to basic entitlement to Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel
INTRODUCTION

The appellant served on active duty from November 1954 to February 1956.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2013 administrative decision of the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appellant and his wife appeared at a hearing before the undersigned Veterans Law Judge in March 2015.

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.


FINDINGS OF FACT

1.  In July 1957, VA determined that the character of the appellant's discharge was considered a bar to his receipt of VA benefits.  The Veteran did not appeal this decision.  

2.  Evidence submitted since the July 1957 decision was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to an unestablished fact; and raises a reasonable possibility of substantiating his claim.

3.  The appellant pleaded guilty to robbery in October 1955; he was sentenced to 5 years in prison but was paroled after 18 months.  

4.  The appellant was discharged from service under conditions other than honorable.

5.  Despite his guilty plea and jail term, the appellant's actions do not rise to the level of an offense involving moral turpitude.  
CONCLUSIONS OF LAW

1.  The July 1957 decision finding the appellant's character of discharge to be a bar to receipt of VA benefits is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

2.  The criteria for reopening the issue of whether the appellant's character of discharge is a bar to his receipt of VA benefits have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Resolving all reasonable doubt in his favor, the character of the appellant's discharge does not constitute a bar to VA benefits.  38 U.S.C.A. §§ 101, 5303 (West 2014); 38 C.F.R. § 3.12 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

In July 1957, VA determined in an administrative decision that the character of the appellant's discharge was a bar to his receiving VA benefits.  

The appellant did not file a notice of disagreement or appeal with the July 1957 decision, and no new and material evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of that decision.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Thus, the July 1957 decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

In September 1979, the appellant filed a claim for pension benefits.  In a February 1980 decision, VA notified the appellant that, because of the character of his discharge, the appellant was not entitled to receive VA benefits.  

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

Since the July 1957 final denial, much in the way of new evidence has been obtained.  This includes the appellant's testimony at two hearings (including a hearing before the undersigned VLJ), records of the appellant's conviction and eventual pardon, and a letter from the appellant's brother.  

None of this evidence was before VA at the time of its July 1957 (or even the February 1980 decision again informing the Veteran that his character of discharge was a bar to benefits).  This evidence is not cumulative and redundant of evidence already of record; it relates to an unestablished fact; and it raises a reasonable possibility of substantiating his claim for basic eligibility for compensation benefits.  The Board concludes that reopening the Veteran's claim is warranted based on the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

II. Character of the Veteran's Discharge

In order to qualify for VA benefits, an appellant must demonstrate that he has the status of a veteran.  Struck v. Brown, 9 Vet. App. 145, 152 (1996).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d).

The statutory bars under 38 U.S.C.A. § 5303(a) and codified at 38 C.F.R. § 3.12(c) are not applicable in this case.  The regulatory bars under 38 C.F.R. § 3.12(d) state that a discharge is considered to have been issued under dishonorable conditions for numerous offenses, including "an offense involving moral turpitude."  The regulation notes that offenses involving moral turpitude generally include felony convictions.  38 C.F.R. § 3.12(d)(3).  

The basic facts of this case are not in dispute.  The appellant was inducted into active service in November 1954.  In August 1955, the appellant's brother robbed a convenience store; he and the appellant were apprehended and arrested.  The appellant was indicted for this robbery; he pleaded guilty to the charge of robbery in October 1955.  He was sentenced to 5 years in prison, but he served only 18 months of that term.  

The appellant's DD-214 reflects that he was separated from service in February 1956 under Article 615-366, which is a conviction by a civil court.  

In a June 1957 decision, VA determined that the appellant's character of discharge was under dishonorable conditions and that he was therefore barred from receiving VA benefits.  

Subsequent to this decision, the appellant has submitted evidence and testimony regarding the circumstances of the robbery in question.  

In March 1972, the appellant was granted a full pardon by the Governor of Texas.  

In an August 2012 RO hearing, the appellant described the circumstances leading to his eventual plea and conviction.  He stated that he was sleeping in a car driven by his brother.  He stated that, during the time that he was sleeping, his brother robbed a store and returned to the car, asking the appellant to drive.  The appellant was pulled over, and he and his brother were arrested.  The store owner identified his brother as the culprit, but the appellant was nevertheless charged with robbery.  The appellant stated that he accepted a plea bargain in an effort to avoid a longer prison sentence, as he was not provided with legal representation.  

The appellant reiterated these contentions in an August 2012 letter and at his later March 2015 Board hearing.  His recitations of the facts of the case have been remarkably consistent, including over the years.  

His recitations are also consistent with his brother's account of the incident.  In an August 2012 letter, the appellant's brother stated that he alone robbed the store and that the appellant played no part and had no knowledge of the robbery.  

Based on this evidence, the Board concludes that the appellant's actions in 1955 that resulted in his eventual discharge should not bar his possible receipt of VA benefits.  Again, the only regulatory bar to the appellant's receipt of benefits is 38 C.F.R. § 3.12(d)(3), covering offenses involving moral turpitude including felony convictions.

Here, however, the Board can find no moral turpitude on the part of the appellant.  The facts of the case show that the appellant played no part in and had no knowledge of the underlying robbery.  Further, though the appellant accepted a plea bargain and later served time in prison, these events took place long before procedural safeguards were added to the field of criminal procedure, including the right to an attorney.  See, e.g., Gideon v. Wainwright, 372 U.S. 335 (1963) (establishing a right to counsel for indigent defendants); Miranda v. Arizona, 384 U.S. 436 (1966) (establishing that the right to counsel extends to police interrogation as well as eventual trials).  

In the abstract, a guilty plea to the charge of robbery would represent an offense involving moral turpitude.  Under the facts of this specific case, however, the appellant appears to be the victim of unfortunate circumstances and he was indeed granted a full pardon by the jurisdiction's Governor.  Resolving all reasonable doubt in his favor, the Board finds that the appellant's actions do not rise to the level of moral turpitude.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The character of his discharge is therefore not dishonorable, and it does not serve as a bar to his possible receipt of VA benefits.  


ORDER

New and material evidence having been presented, the issue of whether the character of the appellant's discharge is a bar to basic entitlement to Department of Veterans Affairs benefits is reopened.

The character of the appellant's discharge is not a bar to basic entitlement to Department of Veterans Affairs benefits; to this extent, the appeal is granted.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


